      Case: 4:20-cv-00794-JG Doc #: 81 Filed: 05/15/20 1 of 3. PageID #: 1115




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CRAIG WILSON, et al.,                             )   CASE NO.: 4:20cv794
                                                  )
                                                  )
                       Petitioners,               )   JUDGE JAMES S. GWIN
                                                  )
               v.                                 )
                                                  )
MARK WILLIAMS, Warden of Elkton                   )
Federal Correctional Institution, et al.,         )   RESPONDENTS’ STATUS REPORT
                                                  )
                                                  )
                       Respondents.               )



       Pursuant to the Court’s May 14, 2020 non-document Order, Respondents respectfully

submit the following status report, providing COVID-19 testing data for Federal Correctional

Institution Elkton (“Elkton”), this data includes the main facility and the Federal Satellite Low.

       Two types of testing are being utilized at Elkton: Abbott Rapid Tests and swab testing by

Quest Diagnostics.

ABBOTT RAPID TESTS

       The Abbott Rapid Test is used as a point-of-service means of testing; meaning, for

symptomatic inmates and inmates releasing to the public. Abbott testing is performed in-house

by the Health Services Department. Abbott tests are done on an as-needed basis any day of the

week (i.e. when an inmate presents with symptoms or is scheduled for release to the public).

Abbott Tests for May 14, 2020 are as follows:
       Case: 4:20-cv-00794-JG Doc #: 81 Filed: 05/15/20 2 of 3. PageID #: 1116




                                DAILY                      TOTAL (since May 14, 2020)
    TESTS
    PERFORMED                      13                                     13
    POSITIVE                        2                                      2
    NEGATIVE                       11                                     11


MASS TESTING – QUEST DIAGNOSTICS

        Pursuant to a contract with the BOP, Quest Diagnostics is performing mass testing of the

inmates at Elkton. The mass testing strategy will proceed as follows: testing all inmates at the

Federal Satellite Low, then essential workers from the main facility, and finally testing by

housing units at the main facility. Mass testing began May 11, 2020. The mass testing schedule

is as follows: on Monday and Tuesday swab testing is performed by Health Services at Elkton

and the swabs are sent to Quest Diagnostics via FedEx on the day the test is performed, results

are reported to Health Services by Quest Diagnostics via email on a rolling basis. The following

data is for the week of May 11, 2020:


    DATE SENT TO QUEST         NUMBER OF TESTS
    MONDAY, 5/11                       140
    TUESDAY, 5/12                      134
    WEDNESDAY 5/131                    108


BOP anticipates reporting the results of Quest Diagnostics mass testing in the status report to be

filed Monday, May 18, 2020.




1
 This week is an anomaly because test swabs were also sent to Quest Diagnostics on
Wednesday.


                                                 2
Case: 4:20-cv-00794-JG Doc #: 81 Filed: 05/15/20 3 of 3. PageID #: 1117




                                  Respectfully submitted,

                                  JUSTIN E. HERDMAN
                                  United States Attorney

                              By: /s/ James R. Bennett II
                                  James R. Bennett II (OH #0071663)
                                  Sara E. DeCaro (OH #0072485)
                                  David M. DeVito (CA #243695)
                                  Assistant United States Attorneys
                                  United States Courthouse
                                  801 West Superior Ave., Suite 400
                                  Cleveland, Ohio 44113
                                  216-622-3988 - Bennett
                                  216-522-4982 - Fax
                                  James.Bennett4@usdoj.gov
                                  Sara.DeCaro@usdoj.gov
                                  David.DeVito@usdoj.gov

                                  Attorneys for Respondents




                                   3
